Title: From Benjamin Franklin to Benjamin Vaughan, 15 June 1780
From: Franklin, Benjamin
To: Vaughan, Benjamin


Dear Sir
Passy, June 15. 1780.
I received duly the large Parcel of Letters and Papers you favoured me with by Mr. Austin, to which I shall when I can get a little time, answer particularly. I received also a Box, containing 12 of the 4tos. and 4 of the 8vos. in boards, with the spanish Dictionary and Grammar, and I think some Pamphlets. A bound 4to. is also come to hand, I know not whether from you or some other friend, but suppose it from you. I have given most of these away to friends here who have presented me with their Works; and I wish to have another Dozen half 8vos. and half 4tos.—and to know what Number was printed, and whether they are likely to sell, for I should be sorry that M. Johnson were a Loser.
I can now only answer yours of the 2d. Instant relating to Ld. Tankerville’s Affair, which you represent as pressing. If his past Conduct has been as you intimate, it will undoubtedly have weight on Occasion. I know nothing of the Existence of the Law you mention. The Congress make no Laws, and each State gouverns its particular Affairs by its own internal Laws which rarely come to my hands here. I think an Attorney or Attorneys Should be appointed, to sollicit if necessary, and transact the Business. A Memorial to the Congress would be improper; it must be (if such a thing is found necessary) to the Government of Virginia. I have not time just now to look for the Papers you formerly sent me relating to this Business; but I will peruse them, and If then any thing occurs to me worth while, I will mention it to you. Remember me affectionately to your father and the good family to Drs. P and P. and present my Respects to L.S if you think they may be acceptable. I just now hear, that the Mob have burnt several Houses of the Ministers. If they went no farther, I should be less concern’d at their Extravagancies; as such a Taste of fire may make those Gentlemen sensible of the Wanton malice with which they have encouraged the Burning of Poor People’s Houses in America!— Mr. S. Wharton, lately here gave me for you a Copy of one of my Letters to him, which he says he show’d to some of the Ministry as soon as he receiv’d it, But they were incapable of being the better for any Warning. I send it you inclos’d and am ever my dear friend. Yours most affectionately.
Mr: Benja. Vaughan.
